              Case 1:18-cv-00998-LY Document 13 Filed 06/12/19 Page 1 of 5



                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                          AUSTIN DIVISION

LUKE PATTERSON,                                                       §
                                                                      §
JACOB PATTERSON, and                                                  §
                                                                      §
GARY HEITZ,                                                           §
 Plaintiffs,                                                          §
                                                                      §                     CIVIL ACTION NUMBER
V.                                                                    §
                                                                      §                                    1:18-CV-998
BUDBO, INC.,                                                          §
                                                                      §
LANEAXIS, INC.,                                                       §
                                                                      §
LANEAXIS GPSCT, INC., and                                             §
                                                                      §
RICK LYNN BURNETT, a/k/a RICK BURNETT,                                §
 Defendants                                                           §

                    RESPONSE TO RICK BURNETT’S MOTION TO DISMISS
                                   UNDER FRCP 4(m)

         COME NOW PLAINTIFFS, Luke Patterson, Jacob Patterson, and Gary Heitz, and file

this their Response to Rick Burnett’s Motion to Dismiss Under FRCP 4(m) (Docket #10), and in

support thereof would show as follows:

                                    I. PROCEDURAL BACKGROUND.

         1.        On April 3, 2019, the Court issued a Show Cause Order (Docket #4) requiring

that Plaintiffs show cause why the case should not be dismissed for want of prosecution under

FRCP 4(m). Plaintiffs timely responded on April 18, 2019 (Docket #8). The Court has not ruled

on the matter.

         2.        Defendant, Rick Burnett, has now filed his own motion to dismiss under Rule

4(m). This is a response to that motion.




                                                        Page 1 of 5

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\BURNETT'S MOTION TO DISMISS - response.docx -
JMW
              Case 1:18-cv-00998-LY Document 13 Filed 06/12/19 Page 2 of 5



                                   II. ARGUMENT AND AUTHORITY.

         2.        As an initial point, the significance of which is explained below, all Defendants

except Mr. Burnett were served in April, and returns of service are on file (Docket #6, 7, and 8).

Moreover, Mr. Burnett, although not served, has made a general appearance. Specifically,

simultaneous with Mr. Burnett’s current motion, his attorney filed a “Notice of Attorney

Appearance” on behalf of all Defendants except Budbo, Inc. Mr. Burnett has filed no Rule 12(b)

motions, so his current motion and his attorney’s appearance constitute a general appearance in

the case, dispensing with the need for service of process. Therefore, all Defendants have been

properly served, or made an appearance.

i. Factors Supporting Retention of Case on the Docket.

         3.        Several factors support retention of the case on the docket, all as addressed in

Plaintiffs’ response to the show cause order (“response to show cause”), that is supported by the

undersigned’s declaration. These are addressed summarily, here.

         4.        First, whether a defendant has actual notice of the suit is a factor in determining

whether to dismiss for want of prosecution. 1 As discussed in the response to show cause, all

Defendants, including Mr. Burnett, have been represented by an attorney in the dispute since

before suit was filed in November 2018. A copy of the complaint was immediately sent to that

lawyer, Jeffrey Katz, and the parties continued settlement discussions that had originated in mid-

2018. These discussions and transmission of the complaint are detailed in paragraphs two

through 18 of Mr. Katz’s declaration (Docket #11). Mr. Katz has complaints about the pace of

settlement discussions, but for purposes of this Response, it demonstrates Defendants were aware

of the filing of the complaint and discussions were ongoing.



1
    Lemoge v. U.S., 587 F.3d 118, 1198 (9th Cir. 2009).
                                                        Page 2 of 5

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\BURNETT'S MOTION TO DISMISS - response.docx -
JMW
              Case 1:18-cv-00998-LY Document 13 Filed 06/12/19 Page 3 of 5



         5.        Second, the existence or lack of bad faith is another factor in determining whether

to dismiss for want of prosecution. 2 Here, Plaintiffs were actively pursuing settlement

discussions, and refrained from service of process to avoid triggering Rule 26(f) scheduling

requirements and initiation of pre-trial deadlines. These would have increased litigation expense,

and made settlement more difficult. Plaintiffs respectfully contend this does not constitute bad

faith. And, it is significant that Mr. Burnett’s motion does not allege bad faith.

         6.        Another factor in determining whether to dismiss is the risk of prejudice to

Defendants. 3 Here, there arguably is no such risk. For example, there is no risk that Defendants

will lose or destroy evidence by which they can challenge the accusations, because they are

aware of the suit, have counsel, and are negotiating settlement. Moreover, any risk of unfair

prejudice can be rebutted by demonstration of a nonfrivolous reason for the delay in service. 4

That is, the Parties were pursuing settlement as discussed above. And note, Mr. Burnett’s

motion does not argue that he is prejudiced by the delay in service.

vi. General Statement Against Dismissals for Want of Prosecution.

         7.        Dismissal under Rule 4(m) for failure to prosecute is a “harsh consequence,” and

the rule was amended in 1993 “to ‘authorize the court to relieve a plaintiff of the consequences

of an application of this subdivision even if there is no good cause shown.’” 5 Moreover, courts

are to consider “less drastic alternatives” to dismissal under Rule 4(m), 6 and any doubts should




2
    Emerson v. Thiel College, 296 F.3d 184, 190 (3rd Cir. 2002).
3
    In re World Trade Ctr. Disaster Site Litig., 722 F.3d 483, 486 (2nd Cir. 2013).
4
    In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994).
5
    Matlock v. Hawkes, 874 F.Supp. 219, 221 (N.D. Ill. 1995) (citing 1993 committee notes to Rule 4(m))
6
    See Bowling v. Hasbro, Inc., 403 F.3d 1373, 1377 (Fed.Cir. 2005) (citing Fifth Circuit decision in
    Bann v. Ingram Micro, Inc., 108 F.3d 625 (5th Cir. 1997) and stating “we believe the Ninth Circuit
    would likely agree with the Fifth Circuit that failure to heed a warning based on Rule 4(m) is not
    sufficient to justify dismissal with prejudice without more egregious conduct on the part of the
    plaintiff.”).
                                                        Page 3 of 5

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\BURNETT'S MOTION TO DISMISS - response.docx -
JMW
              Case 1:18-cv-00998-LY Document 13 Filed 06/12/19 Page 4 of 5



be resolved in favor of reaching decision on the merits. 7

         8.        Here, Rule 4(m) expressly provides for “less drastic sanctions.” Specifically, it

provides that the court can either dismiss for want of prosecution, “or order that service be made

within a specified time.” Because service has been effectuated on three of the Defendants, and

Mr. Burnett has made a general appearance, the last drastic sanction seems appropriate.

                                                       PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the Court retain the case

on the docket and not dismiss it for want of prosecution.

                                                         Respectfully submitted,


                                                         ___________________________________
                                                         JUSTIN M. WELCH
                                                         Texas State Bar No.: 24003876
                                                         ATTORNEY FOR PLAINTIFFS

                                                         A member of the Firm of:

                                                         BLAZIER, CHRISTENSEN, BROWDER
                                                          & VIRR, P.C.
                                                         Attorneys and Counselors at Law
                                                         901 S. Mopac Expy., Bldg. 5, Ste. 200
                                                         Austin, Texas 78746
                                                         512 476 2622
                                                         (Fax) 512 476 8685
                                                         email: jwelch@blazierlaw.com




7
    Emerson v. Thiel Coll., 296 F.3d 184, 190 (3rd Cir. 2002)
                                                        Page 4 of 5

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\BURNETT'S MOTION TO DISMISS - response.docx -
JMW
             Case 1:18-cv-00998-LY Document 13 Filed 06/12/19 Page 5 of 5



                                            CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document has been served through the
court’s electronic case management system, or as otherwise set forth below, on the following
individuals.

 Seth Crosland                                                 Jeffrey A. Katz
 1848 Norwood Plaza, Ste. 205B                                 1919 N. Heliotrope Dr.
 Hurst, Texas 76054                                            Santa Ana, California 92706
 Texas counsel for Defendants, except                          Via email to
 Budbo, Inc.                                                   Jeffrey.katz@kesherlawgroup.com
                                                               California counsel for Defendants



                                                         ___________________________________
                                                         JUSTIN M. WELCH




                                                        Page 5 of 5

F:\Clients\60000\60467.002 BudBo - Partnership Dispute\Pleadings\WORD VERSIONS\BURNETT'S MOTION TO DISMISS - response.docx -
JMW
